DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 6, 12, 13, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krezak et al. (hereinafter Krezak, US Patent Number 4557442) in view of Dunn et al. (hereinafter Dunn, US Patent Number 9547133).
Regarding claim 1, Krezak discloses an emergency evacuation rope for a vehicle (Figure 1 element 10) comprising: a plurality of interwoven fibers (Figure 2 elements 12 and 18); a first end of the plurality of interwoven fibers (Figure 2 element 24) configured to be attached to a structural member of the vehicle (Figure 2 element 20); at least a length configured such that a second end of the plurality of interwoven fibers touches a surface on which the vehicle is positioned in an emergency (Figure 1); but fails to teach of one or more light sources embedded in the plurality of interwoven fibers and configured to illuminate an emergency evacuation path from the vehicle to the surface on which the vehicle is positioned in the emergency.
However, Dunn teach of a similar rope (Figures 6 and 7) with one or more light sources embedded in the plurality of interwoven fibers and configured to illuminate an emergency evacuation path from the vehicle to the surface on which the vehicle is positioned in the emergency (Figures 6 and 7 element 25).
Regarding claim 1, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rope of Krezak with the light sources of Dunn for the predictable result of providing a guide-path and general illumination (Dunn, Column 5 lines 21-25).
Regarding claim 2, Krezak as modified by Dunn disclose the above emergency evacuation rope wherein the plurality of interwoven fibers comprises a plurality of interwoven composite fibers (Krezak, Column 5 lines 49-52 and Column 6 lines 9-13).  The examiner notes that the applicant considers polyester to be a composite material and as such, as defined by the applicant, any polymer resin can be considered a composite.
Regarding claim 3, Krezak as modified by Dunn disclose the above emergency evacuation rope wherein the one or more light sources comprise: a plurality of light emitting diodes (LEDs) configured to emit light by an electrical source or by photoluminescence; a plurality of frangible chemical storage sections storing respective chemicals which, when mixed, emit light by chemiluminescence; or a plurality of fiber optic cables configured to carry light from a power source connected to ends of the plurality of fiber optic cables (Dunn, Figures 6 and 7 element 25).
Regarding claim 5, Krezak as modified by Dunn disclose the above emergency evacuation rope further comprising a shielding having a plurality of windows covering the one or more light sources (Dunn, Column 5 lines 56-60).
Regarding claim 6, Krezak as modified by Dunn disclose the above emergency evacuation rope wherein the one or more light sources do not emit light along the entire length (Dunn, Column 5 lines 11-14).
Regarding claim 12, Krezak discloses a vehicle (Figure 1 element 10) comprising an emergency exit location (Figure 1 element 46) an emergency evacuation rope (Figure 1 element 10) comprising: a plurality of interwoven fibers (Figure 2 elements 12 and 18); a first end of the plurality of interwoven fibers (Figure 2 element 24) configured to be attached to a structural member of the vehicle (Figure 2 element 20); at least a length configured such that a second end of the plurality of interwoven fibers touches a surface on which the vehicle is positioned in an emergency (Figure 1); but fails to teach of one or more light sources embedded in the plurality of interwoven fibers and configured to illuminate an emergency evacuation path from the vehicle to the surface on which the vehicle is positioned in the emergency.
However, Dunn teach of a vehicle (Figure 12a “Surface vehicle”) with a similar rope (Figures 6 and 7) with one or more light sources embedded in the plurality of interwoven fibers and configured to illuminate an emergency evacuation path from the vehicle to the surface on which the vehicle is positioned in the emergency (Figures 6 and 7 element 25).
Regarding claim 12, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Krezak with the light sources of Dunn for the predictable result of providing a guide-path and general illumination (Dunn, Column 5 lines 21-25).
Regarding claim 13, Krezak as modified by Dunn disclose the above vehicle wherein the one or more light sources comprise: a plurality of light emitting diodes (LEDs) configured to emit light by an electrical source or by photoluminescence; a plurality of frangible chemical storage sections storing respective chemicals which, when mixed, emit light by chemiluminescence; or a plurality of fiber optic cables configured to carry light from a power source connected to ends of the plurality of fiber optic cables (Dunn, Figures 6 and 7 element 25).
Regarding claim 15, Krezak as modified by Dunn disclose the above vehicle further comprising a shielding having a plurality of windows covering the one or more light sources (Dunn, Column 5 lines 56-60).
Regarding claim 16, Krezak as modified by Dunn disclose the above vehicle wherein the one or more light sources do not emit light along the entire length (Dunn, Column 5 lines 11-14).
Regarding claim 18, Krezak as modified by Dunn disclose the above vehicle wherein: the vehicle is an aircraft (Krezak, Figure 1 element 22); and the structural member comprises a fuselage of the aircraft (Krezak, Figure 2 element 20).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Krezak as modified by Dunn as applied to claim 3 above, and further in view of Rizoiu et al. (hereinafter Rizoiu, US Publication Number 20050281530).
Regarding claim 4, Krezak as modified by Dunn disclose the above emergency evacuation rope but fail to teach of the claimed configuration of the fiber optic cable.
However, Rizoiu discloses a fiber optic cable with a bevel cut (Figure 10d).
Regarding claim 4, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rope of Krezak as modified by Dunn with the end effect bevel cut of Rizoiu for the predictable result of being able to direct light where it is most needed and shape the light output (Rizoiu, Paragraphs 58-59).
Regarding claim 14, Krezak as modified by Dunn disclose the above emergency evacuation rope but fail to teach of the claimed configuration of the fiber optic cable.
However, Rizoiu discloses a fiber optic cable with a bevel cut (Figure 10d).
Regarding claim 14, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Krezak as modified by Dunn with the end effect bevel cut of Rizoiu for the predictable result of being able to direct light where it is most needed and shape the light output (Rizoiu, Paragraphs 58-59).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Krezak as modified by Dunn as applied to claim 1 above, and further in view of Leegate et al. (hereinafter Leegate, US Patent Number 9630727).
Regarding claim 7, Krezak as modified by Dunn disclose the above emergency evacuation rope but fail to teach of the one or more light sources are configured to be automatically activated in the emergency or upon removal from stowage.
However, Leegate teaches of a similar rope (Figures 3 and 4 element 4) wherein the one or more light sources are configured to be automatically activated in the emergency or upon removal from stowage (Column 4 lines 56-62).
Regarding claim 7, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rope of Krezak as modified by Dunn with the automatic activation configuration of Leegate for the predictable result of reducing user workload during an emergency.
Regarding claim 17, Krezak as modified by Dunn disclose the above vehicle but fail to teach of the one or more light sources are configured to be automatically activated in the emergency or upon removal from stowage.
However, Leegate teaches of a similar rope (Figures 3 and 4 element 4) wherein the one or more light sources are configured to be automatically activated in the emergency or upon removal from stowage (Column 4 lines 56-62).
Regarding claim 17, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Krezak as modified by Dunn with the automatic activation configuration of Leegate for the predictable result of reducing user workload during an emergency.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Krezak as modified by Dunn as applied to claim 3 above, and further in view of Conti et al. (hereinafter Conti, US Patent Number 6742909).
Regarding claim 8, Krezak as modified by Dunn disclose the above emergency evacuation rope but fail to teach of the rope having the light sources divided as claimed.
However, Conti teaches of a similar rope (Figures 1 element 1) wherein the one or more light sources are divided into a first section connected to a second section (Figure 1 elements 22A-D); the first section comprising one or more first light sources; the second section comprising one or more second light sources; and the one or more first light sources are different than the one or more second light sources (Column 3 lines 50-65).
Regarding claim 8, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rope of Krezak as modified by Dunn with the light divisions of Conti for the predictable result of allowing the user to assess how far they have climbed down the rope.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrier (US Patent Number 5158247) in view of Dunn.
Regarding claim 19, Ferrier discloses a rotorcraft (Figure 1 element 10) comprising: an emergency exit location (Figure 1 element 12); an emergency evacuation rope (Figure 1 element 16) comprising: a first end configured to be attached to a fuselage of the rotorcraft proximate to the emergency exit location (Figure 1); a length greater than equal to an emergency evacuation path between the emergency exit location and a surface which the rotorcraft is positioned during an emergency (Column 6 lines 33-42);but silent as to the rope’s construction and fails to teach of one or more light sources embedded in the plurality of interwoven fibers and configured to illuminate the emergency evacuation path.  The examiner notes that since the ropes of Ferrier have a length that can lower people to the ground when the rotorcraft is hovering 30 meters above ground level, the ropes are necessarily longer than the distance between the emergency exit and surface as claimed when the rotorcraft is on the surface.
However, Dunn teach of a vehicle (Figure 12a “Surface vehicle”) with a similar rope (Figures 6 and 7) with one or more light sources embedded in the plurality of interwoven fibers and configured to illuminate an emergency evacuation path from the vehicle to the surface on which the vehicle is positioned in the emergency (Figures 6 and 7 element 25).
Regarding claim 19, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Ferrier with the light sources of Dunn for the predictable result of providing a guide-path and general illumination (Dunn, Column 5 lines 21-25)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrier as modified by Dunn in view of Leegate.
Regarding claim 20, Ferrier as modified by Dunn disclose the above rotorcraft but fail to teach of the one or more light sources are configured to be automatically activated in the emergency or upon removal from stowage.
However, Leegate teaches of a similar rope (Figures 3 and 4 element 4) wherein the one or more light sources are configured to be automatically activated in the emergency or upon removal from stowage (Column 4 lines 56-62).
Regarding claim 20, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotorcraft of Ferrier as modified by Dunn with the automatic activation configuration of Leegate for the predictable result of reducing user workload during an emergency.
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive. 
Regarding the argument that the majority of Krezak’s cord 12 is not visible and therefore would not be suitable for embedding the optical fibers of Dunn, the examiner notes that both elements 12 and 18 were cited as the “interwoven fibers” of the rope.  As such it is not required that the fiber optic cables of Dunn be embedded in the core of the rope of Krezak.
Regarding the argument that the material of the jacket makes it unsuitable to for optical fibers embedding, the examiner notes that the applicant’s arguments are based on assumptions that are not stated by Krezak.  While Krezak does state that the jacket is made of “high strength thermosetting resin” at no point does Krezak state that the resin is heated after it is woven around the core.  In fact, Krezak states that once the jacket it woven over the core, the rope is then attached to the support member in the aircraft (Krezak, Column 2 lines 21-24), with no mention of any heating of the jacket.
In response to applicant's argument that Dunn is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Krezak and Dunn present ropes that are made of individual strands that are intertwined and can there for be considered analogous.
Conclusion
The examiner inadvertently omitted the heading for the rejection of claim 20 in the previous action.  The heading has been added at paragraph 26 for clarity, but the rejection of claim 20 is identical to what was presented in the most recent action.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/Primary Examiner, Art Unit 3644